Citation Nr: 1603315	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for right knee disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture. 

5.  Entitlement to service connection for left ankle disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to January 1970. 

These matters come before the Board of Veterans' Appeals from a February 2010 and a January 2012 rating decisions by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part, denied the benefits sought on appeal.  The Veteran has perfected an appeal as to the denial of each of his claims. 

In September 2015, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issues of entitlement to service connection for right knee disorder and left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 
 
 2.  The competent and credible evidence of record demonstrates that the Veteran was likely exposed to herbicide agents, including Agent Orange, while he was stationed at Udorn Royal Thai Air Force Base (RTAFB) from October 1967 to October 1968. 
 
3.  The Veteran's current diagnosed diabetes mellitus, type II, is presumed incurred as a result of herbicide exposure.

4.  The competent evidence of record does not show the Veteran had bilateral hearing loss disability until decades after his separation from service, and the preponderance of the competent evidence is against a finding that his bilateral hearing loss is the result of a disease or injury incurred during his period of service.

5.  When viewed in the light most favorable to the Veteran, his current diagnosis of tinnitus was likely incurred during his period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
 "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  
(2004).

In light of the favorable decision to award service connection for diabetes mellitus and tinnitus, a detailed discussion regarding how VA satisfied its duties to notify and to assist pursuant to the VCAA is not required for these issues.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's bilateral hearing loss claim, RO provided the Veteran with notice under the VCAA in August 2009 that notified him of all notice elements necessary to substantiate his claim, including notification about disability rating and effective date elements as required by Dingess.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay testimony of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Veteran was afforded with a VA audiology examination in January 2010 in conjunction with his bilateral hearing loss claim.  In the examination report, the examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  The report also contains the audiometric findings from clinical examination.  The VA examiner provided an adequate medical opinion based on a review of the entire claims folder, which included a review of the Veteran's service treatment records.  Notably, the VA examiner specifically discussed the Veteran's in-service audiometric results as well as his lay statements.  The Board finds that the findings from the 2010 VA examination report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has also had an opportunity to testify at a personal hearing before an Acting Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.




      Diabetes Mellitus 

The Veteran seeks entitlement to service connection for diabetes mellitus.  He contends that his diabetes mellitus is a result of his in-service exposure to Agent Orange while he was stationed at Udorn Air Force Base in Thailand from October 1967 to October 1968.   The Veteran reports that his military duties required him to work on aircrafts that were parked along the trim pad on located near the base perimeter.  He further reported that he when he would stand along the base perimeter fence to wait for the shuttle bus as well as stand there to smoke cigarettes so that he was not in close proximity to aircraft engines. 

Service connection may be granted for certain diseases, including diabetes mellitus, type II, based on herbicide exposure during service in the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Exposure to Agent Orange has been noted to have occurred in various places, including Thailand as well as Vietnam.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C ("M21-1").

The Veteran has current diagnosis of diabetes mellitus.  Indeed, a June 2011 VA treatment record documents definitive diagnosis of diabetes mellitus as a new onset. 
Again, Type II diabetes mellitus and Parkinson's disease are among the diseases listed for which service connection may be granted based upon herbicide exposure.  As such, the central issue in this case is whether the evidence reflects exposure to herbicides during active service. 

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the evidence reflects that he was likely exposed to herbicides while on active duty.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).

The record shows that the Veteran served in the Air Force as a flight control specialist at the Udorn Royal Thai AFB from October 1967 to October 1968.  His DD Form 214 shows that he was awarded the National Defense Service Medal, the Air Force Good Conduct Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  In July 2011, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  While these records do not indicate any service within the borders of Vietnam, and the Veteran has not contended as such, the Board has considered whether the Veteran was exposed to herbicides while stationed in Thailand.

In so doing, the Board notes that VA's Compensation & Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, if the Veteran served in the U.S. Air Force in Thailand during the Vietnam era at certain Royal Thai Air Force Bases, including Udorn, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA should concede herbicide exposure on a direct or facts found basis.  See VA's Adjudication Procedures Manual, M21-1, Part IV.ii.2.C.10.q. 

The evidence shows that the Veteran served in the Air Force and he was stationed at Udorn, Air Force Base in Thailand during the Vietnam era.  Although the Veteran was not a security policeman or a dog handler, the Veteran has submitted evidence that shows the flight line was located close to the perimeter of Udorn Air Force Base.  Moreover, the Veteran's military duties appear to have involved extensive work with aircraft as a flight control specialist and it seems reasonable to believe that he spent time working on the flight line and at the perimeter of the air base.

On review, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides while stationed in Thailand.  In addition, he currently has diabetes mellitus, type II.  Therefore, the Board finds that service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

      Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that his current bilateral hearing loss is related to acoustic trauma that he sustained during his active military service.  Specifically, during the January 2010 VA examination and September 2015 Board hearing, the Veteran reported that he was exposed to loud noises in service while performing his duties as a flight control specialist in close proximity to aircraft engines.  The Veteran believes that his current hearing loss problems are related to his in-service acoustic trauma from exposure to loud noise.  See January 2010 VA audiology examination report as well as September 2015 Board hearing transcript.

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

 A review of the Veteran's service treatment records show that on his April 1966 enlistment examination, his ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  were as follows: 5, 0, 0, 5, and 5, in the right ear, and 5, 5, 5, 15 and 10 in the left ear.  At the time of his separation examination in October 1969, the Veteran's ears were evaluated as normal and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  were as follows 15, 10, 10, 15, and 15 in the right ear, and 15, 15, 15, 25, and 20, in the left ear.  An associated report of medical history shows that the Veteran complained of ear problems and running ears, but he specifically denied problems with hearing loss.  It was noted that the Veteran had a history of excessive cerumen left ear and occasional otitis, with excellent response to conservative treatment, and without complications, and evidence of obscuring of right drum from cerumen, but no other abnormalities observed on clinical evaluation. 

The claims folder does not contain medical evidence of hearing loss until decades after the Veteran separated from service.  The first evidence of the Veteran's bilateral hearing loss problems comes in 2009, when the Veteran initiated his claim for service connection.  

The Veteran was afforded VA examination in January 2010 to determine the nature and etiology of his bilateral hearing loss.  He was found to have a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  He was diagnosed with sensorineural hearing loss bilaterally. 

After reviewing the claims folder, including the Veteran's service treatment records and his lay assertions, and the findings from the previous examination reports, the January 2010 VA examiner concluded that the Veteran's bilateral hearing loss was not related to his period of service, to include any in-service noise exposure.  In support of this medical conclusion, the VA examiner noted that the Veteran's hearing acuity was within normal limits at the time of his enlistment in 1966 and his separation in 1969, and there was no evidence of significant shift in audiometric results between the two examinations.  Although the VA examiner acknowledged the Veteran's reports of in-service noise exposure, the VA examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss was related to his period of service based on a review of the claims folder and review of the medical literature.  The VA examiner noted that the Institute of Medicine report on noise exposure in military concluded that noise-inducted hearing loss occurs immediately, and there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  The VA examiner concluded that given the Veteran's hearing pure-tone thresholds were within normal limits at the time of separation from service, it was less likely than not that his current hearing loss disability was related to his period of service, to include any in-service noise exposure. 

In this case, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See 2010 VA examination report.  As such, the first element is met for hearing loss claim.

However, a current disability alone is not sufficient to warrant service connection. There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra.  The Board will separately discuss disease and injury. 

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, audiological evaluation dated in October 1969 showed a 25 decibel loss at 3000 hertz in the left ear, which is indicative of hearing loss.  See Hensley v. Brown, 5 Vet App. 155 (1993) (the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss).

However, none of the in-service audiometric results demonstrates VA hearing loss disability as defined by VA.  Moreover, at the time of his 1969 separation examination, his ears were evaluated as normal.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Veteran's reported noise exposure during service from working in close proximity to artillery unit is conceded in light of his military occupational specialty (MOS) as flight control specialist, which the Department of Defense had determined to involve hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing). Thus, based on the circumstances of the Veteran's MOS duties, noise exposure is established.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service and element (2) is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

 As noted above, the Veteran was provided with a 2010 VA audiology examination, in which the VA examiner provided medical opinions against the Veteran's claim that his bilateral hearing loss was etiologically related to his period of service.  The Board finds the 2010 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed professional rather than a lay person. 

The Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the 2010 VA examiner provided a detailed rationale in support of the opinion that the Veteran's current bilateral hearing loss was not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is due to any event or injury in service. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may contend that he has had continued hearing loss since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of his bilateral hearing loss was during his period of service, at the time of his 1969 medical history prior to separation from service, the Veteran specifically denied any hearing loss problems.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the record only reflects that he reported on his 2009 application that his symptoms began during service.  The Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of any current assertions (made many years after the fact in the course of seeking monetary benefit).

Also, consideration is given to the multi-year gap between discharge from active duty service (1970) and first evidence of hearing loss in 2009, over three decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, element (3), nexus, has not been satisfied, and the claims fail on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss is etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      Tinnitus 

In this case, the Veteran claims entitlement to service connection for tinnitus. Specifically, he attributes his tinnitus to exposure to loud noises from working in close proximity to aircraft engines. 

The record clearly reveals that the Veteran has a current diagnosis of tinnitus.  See the January 2010 VA audiological examinations.  In addition, the Board has already conceded the Veteran's in-service exposure to acoustic trauma above.  Moreover, on his October 1969 medical history prior to separation from service, the Veteran indicated that he had problems with "running ears", despite his normal ear evaluation.  As such, element (1), current disability, and element (2), in-service injury, have both been established.  See Shedden, supra.  

The remaining question on appeal is whether the evidence of record demonstrates element (3), a medical nexus between the current disability and in-service injury.  Based on a review of evidence of record, the Board finds that the evidence is at least in equipoise on this matter. 

First and foremost, the Board acknowledges that by its nature tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).

Nevertheless, in the January 2010 VA audiology examiantion report, the VA examiner provided a negative nexus opinion that weighs heavily against the Veteran's claim.  The VA examiner concluded that the Veteran's tinnitus was not likely related to in-service acoustic trauma.  However, the VA examiner did not address whether the Veteran's current diagnosed disorder likely had an onset during his period of service based on his reports of "running ears" at the time of his separation from service.  Rather, the VA examiner simply noted that the Veteran reported a more recent onset of tinnitus of only 5 to 10 years.  

During the September 2015 Board hearing, the Veteran explained that he incorrectly identified the onset of his tinnitus during the January 2010 VA examination.  He stated that he has experienced symptoms of tinnitus since service, and he indicated that in his statement to the VA examiner, he meant that his tinnitus had only become more apparent in the more recent years.  

Throughout the course of his communications with VA, outside the January 2010 VA examination report, the Veteran has consistently maintained that his tinnitus began in service and has continued thereafter.  His service treatment records confirm the onset of his tinnitus symptoms in 1969.  The Veteran has provided credible and competent statements indicating he has experienced recurrent tinnitus since service.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current diagnosis of tinnitus likely had an onset during his period of service.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, the Board concludes that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for diabetes mellitus is granted. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran seeks entitlement to service connection for right knee disorder and left ankle disorder.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claim.

 During the September 2015 Board hearing, the Veteran raised a secondary theory of entitlement for his claim of service connection for right knee disorder and left ankle disorder.  The Veteran testified that his service-connected residuals of left fifth metatarsal fracture have resulted in his altered gait which impacts his left ankle and right knee.  See hearing transcript, page 3.  Notably, the report of a December 2009 VA foot examination shows that the Veteran had abnormal shoe wear pattern. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection. On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374   (1995).

2. Update the claims folder with the Veteran's VA treatment records from VA medical facilities. 

3. Arrange for the Veteran to undergo a VA orthopedic examination with an appropriate medical professional in order obtain a medical opinion on the nature and etiology of the Veteran's claimed right knee disorder and left ankle disorder.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should indicate receipt and review in any report generated.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should identify the nature of any current right knee disorder and left ankle disorder, and then provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed right knee disorder and/or left ankle disorder is proximately caused or aggravated by his service-connected residuals of left fifth metatarsal fracture.  The examiner should consider the Veteran's assertion that his left foot disability causes him to have an abnormal gait, which has lead to his current right knee and left ankle problems.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's current right knee disorder and/or left ankle disorder is aggravated by his service-connected disability, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left foot disability.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


